Citation Nr: 0312447	
Decision Date: 06/10/03    Archive Date: 06/16/03

DOCKET NO.  97-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The veteran had active service from August 1954 to December 
1974.  He also had service with the Army National Guard of 
Puerto Rico from October 1948 to October 1951.  He died in 
August 1996; the appellant is his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1996 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for the cause of the veteran's death and 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 
(West 2002).  In July 1998, the Board remanded these claims 
for further development.  

In December 2002, the Board denied the claim of entitlement 
to service connection for the cause of the veteran's death 
and deferred consideration of the claim for DIC benefits 
under 38 U.S.C.A. § 1318 pending the completion of litigation 
involving that provision.  As the stay on consideration of 
this claim has been lifted, the Board will address the DIC 
claim in this decision.  


FINDINGS OF FACT

1.  The veteran died in August 1996.  The death certificate 
listed the immediate cause of death as cardiorespiratory 
failure, due to or as a consequence of hepatic encephalopathy 
that was due to or as a consequence of liver carcinoma.  

2.  The veteran's service-connected disabilities were rated 
as 100 percent disabling effective not earlier than April 22, 
1991, approximately five years prior to his death.  


CONCLUSION OF LAW

A DIC benefit pursuant to the provisions of 38 U.S.C.A. 
§ 1318 is not established.  38 U.S.C.A. §§ 1318, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C.A. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A § 5107 note 
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C.A. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claim involves a request for DIC benefits, for which the 
appellant supplied a formal application in September 1996.  
There is no issue as to whether the application is 
substantially complete.  38 U.S.C.A. §5102 (West 2002); 38 
C.F.R. §§ 3.150(a), 3.151(a), 3.159(b)(2) (2002).  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2002).  The RO sent the appellant a 
December 1996 letter informing her of denial of this claim, 
along with a copy of the rating decision that described the 
analysis employed by the RO.  Following the appellant's 
disagreement, the RO issued the statement of the case in 
December 1996, which discussed the criteria for entitlement 
to benefits under section 1318 and the evidence considered in 
evaluating the claim.  

In July 1998, the Board remanded the claim and informed the 
appellant of the evidentiary development VA would undertake.  
Upon completion of that development, the RO issued a 
supplemental statement of the case in October 2002, which 
listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby informing the appellant of 
the information and evidence necessary to substantiate the 
claim.  This supplemental statement of the case also informed 
the appellant of the newly enacted VCAA and of the 
regulations VA had implemented to effectuate that statute.  

The Board's decision in December 2002 informed the appellant 
of the stay on consideration of section 1318 claims, and told 
her that a decision would be issued after the stay was 
lifted.  There is no indication that additional notification 
of the types of evidence needed to substantiate the claims, 
or of VA's or the appellant's responsibilities with respect 
to the evidence, is required.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2002).  The record includes the service 
medical records and VA treatment records concerning the 
veteran, including the VA hospital records when the appellant 
died.  The appellant has not identified any other sources of 
treatment.  The Board concludes that VA has undertaken 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought.  

Assistance shall include obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2002).  The RO obtained a VA medical 
opinion in July 2002.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO.  

II.  Factual Background

The veteran died on August [redacted], 1996, at a VA medical center.  
The death certificate identifies the immediate cause of death 
as cardiorespiratory failure, due to or as a consequence of 
hepatic encephalopathy that was due to or as a consequence of 
liver carcinoma.  

At the time of the veteran's death, service connection was in 
effect for Type II diabetes mellitus, proliferative 
retinopathy, diabetic peripheral vascular disease, status 
post below knee amputation of the left leg, and arterial 
hypertension, which were rated together as 100 percent 
disabling.  That rating had been assigned in a July 1992 
rating decision and was effective April 22, 1991.  He was 
also service connected for dysthymia rated 30 percent 
disabling from February 9, 1993.  Since January 1, 1975, he 
had further been service connected for residuals of the 
removal of his gall bladder and for residuals of a 
hemorrhoidectomy, each rated as noncompensable.  He had no 
other adjudicated service-connected disabilities.  

Service medical records reflect that in October and November 
1974 the veteran had elevated serum glutamic oxaloacetic 
transaminase (SGOT) levels.  On an October 1974 retirement 
examination, the abdomen and viscera were normal, and the 
diagnoses included elevated SGOT level, possibly secondary to 
a fatty infiltration of the liver.  In November 1974, an 
assessment of probable fatty infiltration in the liver was 
made.  

On a May 1975 VA examination, the veteran's liver was noted 
to be enlarged in the right lobe one to two centimeters below 
the right costal margin.  Testing revealed a SGOT level of 
47, which was considered high.  

VA clinical records in July and August 1989 show treatment 
for cellulitis of the right foot and gangrene of the right 
fifth toe, with adequate response to local care and 
antibiotic therapy.  There was also noted a history of 
diabetes and high blood pressure.  

VA hospital and clinical records beginning April 22, 1991, 
indicate that the appellant underwent left transmetatarsal 
amputation.  A statement in July 1991 from a VA medical 
facility shows that the appellant had been under treatment 
for infected left transmetatarsal stump, diabetes mellitus, 
and high blood pressure.  In July 1991 he underwent a left 
below the knee amputation secondary to gangrene involving the 
left lower leg.  VA metabolic examination in September 1991 
reports diabetes, diabetic proliferative retinopathy, and 
diabetic peripheral vascular disease, status post below the 
knee amputation of the left leg.  

By a July 1992 rating decision, the RO increased to 100 
percent effective April 22, 1991, the evaluation assigned to 
the disability involving diabetes, diabetic proliferative 
retinopathy, and diabetes peripheral vascular disease, status 
post below the knee amputation of the left leg, and arterial 
hypertension.  

VA psychiatric examination in February 1993 includes a 
diagnosis of dysthymia and an assessment of his level of 
function as "fair".  It was noted that he had never seen a 
psychiatrist until August 9, 1991, after he underwent 
amputation of a leg.  A diagnosis of major depressive episode 
secondary to the amputation was noted.  Another contributing 
stressor was the severe illness of his daughter and the need 
for the veteran and his spouse to care of her ill child.  

By a May 1993 rating decision, the RO granted service 
connection for dysthymia as secondary to the amputation.  The 
initial rating assigned was 10 percent, which was increased 
to 30 percent effective February 9, 1993.  

On August 6, 1996, the veteran was admitted to a VA medical 
center due to recent complaints of leg edema and abdominal 
distention.  During a workup, which included a liver biopsy 
and an abdominal computed tomography (CT) scan, multicentric 
hepatoma was diagnosed.  The veteran was transferred to the 
VA medical center's hospice center.  On August [redacted], 1996, two 
days after admission to the hospice center, he developed 
shortness of breath and went into cardiorespiratory arrest, 
resulting in death.  During his stay at the hospice center, 
the veteran received only palliative care.  

In July 2002, a VA physician reviewed the veteran's claims 
folder, including medical records.  The physician noted that 
the veteran was "Diabetic Hypertensive" with many serious 
complications and also had a history of gall bladder surgery 
and hemorrhoids, but no significant history to support a 
diagnosis of any type of hepatitis.  The physician reported 
that in 1974, the veteran had a minimal elevation of SGOT up 
to 75 units, which rapidly subsided spontaneously, and that 
there was no other history of hepatic injury in his records.  

The VA physician noted that long after service, the veteran 
was hospitalized in a terminal stage of hepatic failure with 
severe weight loss, edema of the extremities, ascites, and, 
most importantly, hepatic encephalopathy.  The physician 
noted that multicentric hepatic carcinoma was diagnosed, and 
the veteran died a few days later.  The physician indicated 
that terminal hepatic failure due to hepatic carcinoma was 
such an overwhelming condition that the debilitating effect 
and general impairment of health brought on by the veteran's 
other medical problems really made no significant difference 
in the final outcome.  The physician opined that the 
veteran's death was due to hepatic failure brought on by the 
hepatic carcinoma.

III.  Analysis

DIC benefits may be awarded to a surviving spouse upon the 
service-connected death of the veteran.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5(a) (2002).  

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. 
§ 3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).  

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  
260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. 
§ 1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict 
with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  
Id.  The Federal Circuit remanded the case for VA to 
undertake expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.  

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  
Id. at 1379-80.  

In this case, the Board finds that the criteria for DIC under 
the provisions of 38 U.S.C.A. § 1318 are not met.  That is, 
the veteran, who died many years after his separation from 
service, had no service-connected disabilities rated as 100 
percent disabling for at least 10 years immediately preceding 
his death.  As noted above, the veteran first received a 
combined rating of 100 percent on April 22, 1991, and at the 
time of his death, the 100 percent rating had been in effect 
for just over 5 years.  A 100 percent rating was established 
many years after his discharge from service and the 
provisions regarding a continuous 100 percent rating for at 
least five years from the sate of the veteran's separation 
from service do not apply in this case.  Therefore, the 
veteran is not a "deceased veteran" for purposes of applying 
38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  Under these 
circumstances, the appellant's claim must be denied for lack 
of legal merit.  See Cacalda v. Brown, 9 Vet. App. 261 (1996) 
(where law is dispositive, not evidence, the appeal should be 
terminated for lack of legal merit or entitlement); accord 
Luallen v. Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 
Vet. App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995).

The Board acknowledges that the appellant generally argues 
that the veteran was totally disabled for many years.  
However, it is emphasized that the RO adjudicated the 
veteran's claims for increased service-connected disability 
ratings in July 1992 and in May 1993.  In these rating 
actions, the 100 percent scheduler evaluation was based on 
the below the knee amputation in July 1991, which predicate 
symptomatology shown in the VA medical records as of April 
22, 1991.  The veteran did not submit a notice of 
disagreement with any of those findings, and the rating 
decision became final.  See 38 U.S.C.A. § 7105(a) (West 
2002); 38 C.F.R. § 20.200 (2002).  To the extent the 
appellant argues that the veteran had a service-connected 
disability that would have been evaluated as 100 percent 
disabling, or a totally disabling condition that would have 
been established as service connected, for at least 10 years 
before his death if a claim had been filed, such an 
allegation is tantamount to a "hypothetical claim" for 
entitlement, which is excluded from consideration.  NOVA II, 
314 F.3d 1379-80.  Accordingly, the appellant's appeal is 
denied.  

The Board notes that the RO received the appellant's claim 
for DIC benefits in September 1996.  It further acknowledges 
that much of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, in this case, the Board finds that this 
general rule is not for application.  As discussed above, the 
Federal Circuit found that VA's actions in amending the 
regulations in question was interpretative, rather than 
substantive, in nature.  That is, the amendments clarified 
VA's earlier interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 1376-
77. In addition, the Federal Circuit found that VA was not 
bound by the prior Court decisions, such as Green and Cole, 
that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 in a 
way antithetical to the agency's interpretation and was free 
to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.  


ORDER

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

